Citation Nr: 0609221	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  04-39 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1975 to August 1981. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which denied service connection for 
bilateral hearing loss. 


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran was exposed to acoustic trauma in service.

3.  The veteran has bilateral hearing loss.

4.  The competent medical evidence relates hearing loss to 
active service.


CONCLUSION OF LAW

Bilateral hearing loss was incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.385 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that he developed hearing loss as a result 
of acoustic trauma in service.  In his June 2005 personal 
hearing, he testified that while in the Air Force working as 
Security Police, he was often posted on the flight line, 25 
to 30 yards from the runway itself.  He testified that this 
was a staging area for bombers and for tankers and most of 
the security posts were right next to the aircraft.  He also 
testified that he was exposed to loud noises during weapons 
training, and during a four year period in service when he 
was doing construction working around machinery such as 
jackhammers and snow plows.  

At the hearing, the veteran submitted a report of private 
audiological examination dated in June 2005.  The report 
noted an extensive history of noise exposure, as reported by 
the veteran.  The impression was mild to moderate high 
frequency hearing loss bilaterally.  "Based on the 
information obtained from [the veteran] and in looking at his 
entrance and exit hearing tests, the onset of his hearing 
loss, particularly in his right ear, occurred in the 
military."

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  

Without deciding whether the notice and development 
requirements of VCAA have been satisfied in the present 
case, it is the Board's conclusion that this does not 
preclude the Board from adjudicating the appellant's claim 
for service connection.  This is so because the Board is 
taking action favorable to the veteran; a decision at this 
point poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993), Mayfield v. 
Nicholson, 19 Vet. App. 103, 120-21 (2005); VAOPGCPREC 16-
92, 57 Fed. Reg. 49,747 (1992). 

Legal Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

If the disorder is sensorineural hearing loss (organic 
disease of the nervous system), service connection may be 
granted if manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005). 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2005). 

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993)  The 
determination of whether the veteran has a hearing loss 
disability is governed by 38 C.F.R. § 3.385 (2005), which 
states that hearing loss will be considered to be a 
"disability" when the threshold level in any of the 
frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or the thresholds for at least three of 
these frequencies are 26 decibels or greater; or speech 
recognition scores are less than 94 percent.

On VA audiological examination in September 2004, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
25
60
60
LEFT
15
15
30
60
60

As such, the veteran meets the requirements for a current 
hearing loss disability under 38 C.F.R. § 3.385.

The board accepts the veteran's testimony as credible, and 
acoustic trauma is consistent with his service in the Air 
Force.  More importantly, a private audiologist has reviewed 
the service medical records showing the veteran's hearing at 
entry into service and on separation and stated that in her 
opinion the onset of the hearing loss occurred in the 
military.  

Notwithstanding a report of VA examination which concluded 
that it was not likely that the veteran's hearing loss was 
service related due to his normal hearing on exiting the 
service, the Board finds that the competent medical evidence 
it at least evenly balanced as to whether or not the 
veteran's bilateral hearing loss was incurred in service.  
Because there is an approximate balance of positive and 
negative evidence, the rule affording the veteran the benefit 
of the doubt applies, and service connection is granted.  
38 U.S.C.A. § 5107(b) (West 2002);  See also 38 C.F.R. 
§ 3.102 (2005).


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
JEFF MARTIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


